Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

Dated as of August 8, 2007

This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is among SYNIVERSE
HOLDINGS, INC., a Delaware corporation (the “Parent”), SYNIVERSE TECHNOLOGIES,
INC., a Delaware corporation (the “Borrower”), and LEHMAN COMMERCIAL PAPER INC.,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

A. The Borrower, the several banks and other financial institutions or entities
from time to time party thereto, Lehman Brothers Inc., as lead arranger and book
manager (in such capacity, the “Arranger”), the Administrative Agent, and
LaSalle Bank National Association, as syndication agent (in such capacity, the
“Syndication Agent”) entered into a Credit Agreement, dated as of February 15,
2005 (as amended, supplemented, restated or otherwise modified prior to the date
hereof, the “Credit Agreement”; capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement).

B. The Lenders, the Parent and the Borrower desire to amend the Credit Agreement
to permit the replacement of non-consenting lenders.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment. Upon the terms and subject to the conditions set forth herein and
in reliance on the representations and warranties of the Loan Parties set forth
herein, the Credit Agreement is hereby amended as follows:

(a) The following new definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

“Non-Consenting Lender”: as defined in Section 2.24.”

(b) Section 2.24 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.19 or 2.20(a), (b) is in default of its obligation
to make Loans hereunder (any such Lender under this clause (b), a “Defaulting
Lender”), or (c) becomes a Non-Consenting Lender (as defined below), in each
case with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) in the case of
clause (a) or (b) above, no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.23 so as to eliminate the
continued need for



--------------------------------------------------------------------------------

payment of amounts owing pursuant to Section 2.19 or 2.20(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.21 (as
though Section 2.21 were applicable) if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.19 or
2.20(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. In the event that (w) the
Borrower desires that that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (x) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.1 or all the Lenders with
respect to a certain Class of the Loans and (y) the Required Lenders have agreed
to such consent, waiver or amendment, then any Lender who has not yet agreed to
such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

2. Conditions to Effectiveness.

The effectiveness of the amendments contained in Section 1 hereof is conditioned
upon satisfaction of the following conditions precedent (the date on which all
such conditions have been satisfied being referred to herein as the “Amendment
Effective Date”):

(a) the Administrative Agent shall have received signed written authorization
from the Required Lenders to execute this Amendment, shall have received
counterparts of this Amendment signed by each of the Borrower, the Parent and
the Administrative Agent, and shall have received counterparts of the consent of
the Guarantors attached hereto as Annex 1 (the “Consent”) executed by each of
the Guarantors; and

(b) each of the representations and warranties in Section 3 below shall be true
and correct in all material respects on and as of the Amendment Effective Date.

3. Representations and Warranties. The Borrower and the Parent represent and
warrant to the Administrative Agent as follows:

(a) Authority. The Borrower and the Parent each have the requisite
organizational power and authority to execute and deliver this Amendment and the
legal right to make, deliver, and perform its obligations hereunder and under
the Credit Agreement (as amended hereby). Each of the Guarantors has the
requisite corporate or other organizational power and authority to execute and
deliver the Consent. The execution, delivery and performance by the Borrower and



--------------------------------------------------------------------------------

the Parent of this Amendment and by the Guarantors of the Consent, and the
performance by each of the Borrower and each other Loan Party of the Credit
Agreement (as amended hereby) and each other Loan Document to which it is a
party, in each case, have been authorized by all necessary organizational action
of such Person, and no other corporate or other organizational proceedings on
the part of each such Person is necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered on
behalf of the Borrower and the Parent. The Consent has been duly executed and
delivered by each of the Guarantors. Each of this Amendment, the Consent and,
after giving effect to this Amendment, the Credit Agreement and the other Loan
Documents, (i) is the legal, valid and binding obligation of each Loan Party
party hereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and (ii) is in full force and effect. Neither
the execution, delivery or performance of this Amendment or of the Consent or
the performance of the Credit Agreement (as amended hereby), nor the performance
of the transactions contemplated hereby or thereby, will adversely affect the
validity, perfection or priority of the Administrative Agent’s Lien on any of
the Collateral or its ability to realize thereon. This Amendment is effective to
amend the Credit Agreement as provided therein.

(c) Representations and Warranties. After giving effect to this Amendment and,
as necessary, the information contained in the updated schedules to the Credit
Agreement and the Guarantee and Collateral Agreement delivered to the
Administrative Agent on the date hereof, the representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than any
such representations and warranties that, by their terms, are specifically made
as of a date other than the date hereof) are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof.

(d) No Conflicts. Neither the execution and delivery of this Amendment or the
Consent, nor the consummation of the transactions contemplated hereby and
thereby, nor the performance of and compliance with the terms and provisions
hereof or of the Credit Agreement (as amended hereby) by any Loan Party will, at
the time of such performance, (a) violate or conflict with any provision of its
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Person, (b) violate, contravene or materially
conflict with any Requirement of Law or Contractual Obligation or (c) result in
or require the creation of any Lien (other than those permitted by the Loan
Documents) upon or with respect to its properties. No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the transactions
contemplated hereby except those that have been obtained or made and are in full
force and effect.

(e) No Default. Both before and after giving effect to this Amendment, no event
has occurred and is continuing that constitutes a Default or Event of Default.



--------------------------------------------------------------------------------

4. Reference to and Effect on Credit Agreement.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby. This Amendment is a Loan Document.

(b) Except as specifically modified above, the Credit Agreement and the other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Without limiting the generality
of the foregoing, the Security Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations under and
as defined therein, in each case as modified hereby.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Secured Party under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

5. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8. Conflicts. In the event that there exists a conflict between provisions in
this Amendment and provisions in any other Loan Document, the provisions of this
Amendment control.

9. WAIVERS OF JURY TRIAL. THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

SYNIVERSE TECHNOLOGIES, INC. By:  

/s/ David W. Hitchcock

Name:   David W. Hitchcock Title:   Executive Vice President and Chief
Financial Officer SYNIVERSE HOLDINGS, INC. By:  

/s/ David W. Hitchcock

Name:   David W. Hitchcock Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to the First Amendment]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Administrative Agent and a Lender By:  

/s/ Michael E. Masters

Name:   Michael E. Masters Title:   Authorized Signatory

[Signature Page to the First Amendment]



--------------------------------------------------------------------------------

Annex 1

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and all guaranties given to the holders of Obligations
and all Liens granted as security for the Obligations continue in full force and
effect, and (c) confirms and ratifies its obligations under each of the Loan
Documents executed by it. Capitalized terms used herein without definition shall
have the meanings given to such terms in the Amendment to which this Consent is
attached or in the Credit Agreement referred to therein, as applicable.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of the 8th day of August, 2007.

 

SYNIVERSE BRIENCE, LLC By:  

/s/ Robert F. Garcia, Jr.

Name:   Robert F. Garcia, Jr. Title:   Secretary
SYNIVERSE TECHNOLOGIES OF VIRGINIA, INC. By:  

/s/ Robert F. Garcia, Jr.

Name:   Robert F. Garcia, Jr. Title:   President HIGHWOODS CORPORATION By:  

/s/ Robert F. Garcia, Jr.

Name:   Robert F. Garcia, Jr. Title:   Secretary